This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1247

                                  Deborah A. Weckert,
                                       Relator,

                                           vs.

                            United Healthcare Services, Inc.,
                                     Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                 Filed February 2, 2015
                                        Affirmed
                                    Schellhas, Judge

                 Department of Employment and Economic Development
                                 File No. 32291094-3

Deborah A. Weckert, Cloquet, Minnesota (pro se relator)

United Healthcare Services, c/o TALX UCM Services, St. Louis, Missouri (respondent)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent Department of Employment and Economic Development)

         Considered and decided by Smith, Presiding Judge; Ross, Judge; and Schellhas,

Judge.
                           UNPUBLISHED OPINION

SCHELLHAS, Judge

          Relator challenges an unemployment-law judge’s decision that she is ineligible for

unemployment benefits because she was discharged for employment misconduct. We

affirm.

                                           FACTS

          Relator Deborah Weckert worked as a billing analyst for respondent United

Healthcare Services Inc. from March 2003 until February 18, 2014. For the last five

years, Weckert telecommuted, working from her home on an hourly basis with a set

schedule of 8:00 a.m. to 4:30 p.m.

          United Healthcare’s policy provided that:

                        UnitedHealth Group pays its employees for all time
                worked. Further, the company pays non-exempt employees
                overtime pay according to guidelines set forth by the Fair
                Labor Standards Act (FLSA) and in accordance with certain
                state laws. . . .

                       ....

                       It is the policy of UnitedHealth Group to pay
                employees for all time worked. Toward that end, you MUST
                accurately record all the time that you work. Record all time
                worked, including overtime hours, as actual hours
                worked[.] . . .

                       ....

                       Before working overtime, you must get approval from
                your manager. Failure to obtain pre-approval for overtime
                will not void y[our] entitlement to be paid for the time you
                worked, but it may subject you to disciplinary action, up to
                and including termination of employment.


                                               2
(Emphasis added.) Weckert received a copy of the policy when she began her

employment with United Healthcare and knew that she was subject to the policy

throughout her employment. Specifically, Weckert knew that she was permitted to work

only from 8:00 a.m. to 4:30 p.m., that she needed managerial preapproval to work

overtime, and that she was required to accurately report her time worked.

      In January 2014, Weckert’s supervisor pulled a report from which she discovered

numerous days on which Weckert had worked “over her 4:30 stop time.” Weckert

subsequently admitted to her supervisor that she had been working past her stop time but

was unsure how long she had been doing so. Weckert’s supervisor instructed her to

research and determine when she began working past her stop time. Weckert pulled

multiple reports, which revealed she had been working past her stop time, i.e., working

overtime, during 2011, 2012, and 2013, “almost on a daily, daily occurrence.” United

Healthcare is obligated to pay Weckert for two years of the overtime at an estimated cost

of $6,000 to $10,000. United Healthcare discharged Weckert because of her

noncompliance with company policy.

      Weckert applied for unemployment-insurance benefits, and the Minnesota

Department of Employment and Economic Development (DEED) determined that she

was eligible to receive benefits. United Healthcare appealed DEED’s determination, and

an unemployment-law judge (ULJ) conducted a hearing at which Weckert and her

supervisor testified. The ULJ decided that Weckert is ineligible to receive unemployment

benefits because United Healthcare discharged her for employment misconduct. Weckert

requested reconsideration, and the ULJ affirmed the decision.


                                            3
      This certiorari appeal follows.

                                    DECISION

      The purpose of chapter 268, Minnesota’s unemployment-insurance program, is to

assist those who are unemployed through no fault of their own. Minn. Stat. § 268.03,

subd. 1 (2014);1 see Stagg v. Vintage Place Inc., 796 N.W.2d 312, 315 (Minn. 2011)

(referring to “policy that unemployment compensation is paid only to those persons

unemployed through no fault of their own” (quotations omitted)). “[E]ntitlement to

unemployment benefits must be determined based upon that information available

without regard to a burden of proof.” Minn. Stat. § 268.069, subd. 2 (2014). “There is no

equitable or common law denial or allowance of unemployment benefits.” Minn. Stat.

§ 268.069, subd. 3 (2014).

      When reviewing a ULJ’s unemployment-benefits decision, an appellate court may

affirm the decision of the ULJ or remand the case for further proceedings, or the court

may reverse or modify the decision if the relator’s substantial rights may have been

prejudiced because the findings, inferences, conclusion, or decision is made upon

unlawful procedure, affected by other error of law, unsupported by substantial evidence

in view of the entire record as submitted, or arbitrary or capricious. Minn. Stat.

§ 268.105, subd. 7(d) (2014). An appellate court reviews the ULJ’s factual findings in the

light most favorable to the decision and “will not disturb them when they are sustained by


1
  We apply the most recent version of statutes in this opinion because the applicable
statutes have not been amended in relevant part. See Interstate Power Co. v. Nobles Cnty.
Bd. of Comm’rs, 617 N.W.2d 566, 575 (Minn. 2000) (stating that, generally, “appellate
courts apply the law as it exists at the time they rule on a case”).

                                            4
substantial evidence.” Peterson v. Ne. Bank—Minneapolis, 805 N.W.2d 878, 880 (Minn.

App. 2011). An appellate court “give[s] deference to the credibility determinations made

by the ULJ” but “review[s] the ULJ’s ineligibility determination de novo, construing

narrowly statutory bases to disqualify applicants.” Neumann v. Dep’t of Emp’t & Econ.

Dev., 844 N.W.2d 736, 738 (Minn. App. 2014) (quotation omitted).

         In this case, we must decide whether the ULJ appropriately determined that

Weckert was discharged for employment misconduct. Generally, “an employee who is

fired because of employment misconduct is not entitled to unemployment benefits.”

Potter v. N. Empire Pizza, Inc., 805 N.W.2d 872, 874 (Minn. App. 2011) (citing Minn.

Stat. § 268.095, subd. 4(1) (2010)), review denied (Minn. Nov. 15, 2011). “Employment

misconduct means any intentional, negligent, or indifferent conduct, on the job . . . that

displays clearly: (1) a serious violation of the standards of behavior the employer has the

right to reasonably expect of the employee; or (2) a substantial lack of concern for the

employment.” Minn. Stat. § 268.095, subd. 6(a) (2014). “Whether an employee engaged

in conduct that disqualifies the employee from unemployment benefits is a mixed

question of fact and law.” Stagg, 796 N.W.2d at 315 (quotation omitted). “[W]hether a

particular act constitutes disqualifying misconduct is a question of law . . . .” Id.

“Whether the employee committed a particular act is a question of fact.” Peterson v. Nw.

Airlines Inc., 753 N.W.2d 771, 774 (Minn. App. 2008), review denied (Minn. Oct. 1,

2008).

         “As a general rule, refusing to abide by an employer’s reasonable policies and

requests amounts to disqualifying misconduct.” Schmidgall v. FilmTec Corp., 644


                                            5
N.W.2d 801, 804 (Minn. 2002). “An employer has a right to expect that its employees

will abide by reasonable instructions and directions.” Vargas v. Nw. Area Found., 673

N.W.2d 200, 206 (Minn. App. 2004), review denied (Minn. Mar. 30, 2004). “[W]hat is

reasonable will vary according to the circumstances of each case.” Id. (quotations

omitted). Failure to abide by an employer’s timecard policy and falsely reporting time

worked may constitute employment misconduct. See Ruzynski v. Cub Foods, Inc., 378

N.W.2d 660, 662−63 (Minn. App. 1985) (affirming ineligibility determination based on

finding “that [employee] falsified his time card and knowingly violated [employer]’s time

card policy”).

       Challenging the ULJ’s decision that she was discharged for misconduct, Weckert

argues that United Healthcare gave her no preliminary warnings prior to termination, that

her “misconduct was not intended to cause harm to anyone but to offer a faster service for

customer issues to which both [United Healthcare] and the customer would benefit,” and

that her overtime hours were inflated because they were not adjusted to reflect time spent

at classes that she taught and attended three days per week.

       Lack of preliminary warnings

       Weckert argues that United Healthcare did not give her “the courtesy of following

the company’s three-step disciplinary process.” But the record contains no evidence of a

three-step disciplinary process. Regardless, “the focus of the inquiry is the employee’s

conduct, not that of the employer.” Stagg, 796 N.W.2d at 316. Even assuming that United

Healthcare had a three-step disciplinary process, “an employee’s expectation that the

employer will follow its disciplinary procedures has no bearing on whether the


                                             6
employee’s conduct violated the standards the employer has a reasonable right to expect

or whether any such violation is serious.” Id.

       Weckert’s misconduct not intended to cause harm

       We construe Weckert’s argument to be that her actions constituted a good-faith

error, rather than employment misconduct. A “good faith error[] in judgment if judgment

was required” is not employment misconduct. Minn. Stat. § 268.095, subd. 6(b) (2014).

But by its terms, the statutory exception for good-faith errors applies only “if judgment

was required.” Id., subd. 6(b)(6); see also Potter, 805 N.W.2d at 877 (concluding that

good-faith errors exception did not apply because “Potter’s duty was simply to follow the

[employer’s] policy without having any discretion to choose otherwise”). Here, United

Healthcare’s policy required Weckert to accurately report her time worked and to obtain

managerial preapproval for overtime. As in Potter, Weckert’s duty was simply to follow

United Healthcare’s policy. Weckert’s conduct does not fit into the statutory exception

for good-faith errors.

       Inflated report of overtime hours

       In her request for reconsideration, Weckert argued that her overtime hours were

inflated because they were not adjusted to reflect time spent at classes that she attended

three nights per week. The ULJ concluded that the additional information does not

change the outcome of the decision. We agree. United Healthcare had reasonable

expectations that Weckert would accurately report her time worked and would obtain

managerial preapproval for overtime. Regardless of whether Weckert violated United




                                             7
Healthcare’s reasonable expectations for hours or minutes on any given day, she

repeatedly violated the reasonable expectations for three years.

       We conclude that the ULJ properly determined that United Healthcare had

reasonable expectations that Weckert would accurately report her time worked and would

refrain from working overtime without obtaining managerial preapproval. Substantial

evidence in the record supports the ULJ’s finding that Weckert violated United

Healthcare’s reasonable expectations and the ULJ’s conclusion that Weckert’s actions

were a serious violation of the standards of behavior that United Healthcare had the right

to reasonably expect. The ULJ therefore correctly concluded that United Healthcare

discharged Weckert for employment misconduct and that she is not entitled to

unemployment benefits.

       Affirmed.




                                             8